           Case: 1:20-cv-00998-DAP Doc #: 11 Filed: 10/23/20 1 of 6. PageID #: 70




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO

                                              )
     RICHARD A. BAUMGART                      )   Case 1:20-cv-00998
     CHAPTER 7 TRUSTEE FOR THE                )
     BANKRUPTCY ESTATE OF                     )   Judge Dan Aaron Polster
     YAZMIN TORRES-DUQUM                      )
                                              )   Joint motion to continue the Case
                Plaintiff,                    )   Management Conference
                                              )
     vs.                                      )
                                              )
     UNIVERSITY HOSPITALS                     )
     CLEVELAND MEDICAL CENTER.                )

                Defendants.

           Pursuant to Fed. R. 26(a) (1), Plaintiff hereby makes the following initial

disclosures:

i)     Plaintiff identifies the following individuals as likely to have discoverable

information that Plaintiff may use to support the claims in this action:

           a.     Yazmin Torres-Duqum (“Torres”), has information regarding: the

           claims set out in the complaint; her disability and requests for

           accommodation; Defendant’s failure to engage in a meaningful interactive

           process or to reasonably accommodate her; her knowledge of Defendant’s

           transfer, disability and medical leave policies and practices; her complaints to

           Defendant regarding the violations of her rights; her reasonable efforts to

           mitigate her damages; and the damages she sustained. Torres may be

           contacted through counsel.
    Case: 1:20-cv-00998-DAP Doc #: 11 Filed: 10/23/20 2 of 6. PageID #: 71




    b.    Defendants current and former employees who worked with and

    supervised Torres, processed her requests for leave and accommodation,

    investigated her complaints, and interviewed her for other positions,

    including but not limited to the individuals listed below, have information

    regarding Torres’ employment and work performance with Defendant;

    Defendant’s disability, leave and transfer policies and practices; Defendant’s

    knowledge of Torres’ disabilities; Torres’ requests for accommodation;

    Defendants’ failure to engage in a meaningful interactive process or to

    reasonably accommodate Torres; and Torres’ complaints to the company

    regarding the violations of her rights. These witnesses’ contact information is

    known to Defendant:

•   Cindy Materna, UH Benefits Administrator-LOA, has knowledge of Torres

    requests for medical leave and accommodation and UH’s response;

•   Nate Tekovic, Torres’ direct supervisor; Marc Cubbison, Tekovic’ manager;

    and Plaintiff’s co-workers (including but not limited to Kionna Chenevert,

    Amy Cruz, Amy Elsoffer, Sam Weber, Janet Fagle, Stephanie Watroba) have

    knowledge regarding the allegations in the complaint, Torres’ employment

    and work; Defendant’s policies and practices;

•   Human Resources employees, Valerie Jaggie and David Amattro, and Care

    Advocate, Disability Management Services employee Lisa Edgehouse, RN,

    have knowledge regarding the allegations in the complaint, Defendant’s

    policies and practices, Torres’ requests for leave and accommodation and



                                       2
       Case: 1:20-cv-00998-DAP Doc #: 11 Filed: 10/23/20 3 of 6. PageID #: 72




       Defendant’s denial of her request for accommodation; Torres’ complaints of

       the violation of her rights and Defendant’s response thereto;

   •   Diane Miller, UH Short Term Disability Claims Administrator, has

       knowledge regarding the allegations in the complaint, Defendant’s policies

       and practices, Torres’ requests for leave and accommodation and Defendant’s

       denial of her request for accommodation;

   •   UH employees Brian Adams, Christine Middleton, Michelle Hipler-Brant and

       Joe Blasiole have knowledge regarding Torres’ attempts to transfer to a

       different UH location.

   c. Torres’ healthcare providers, Kathleen “Casey” Toohig, RN, LPCC and Sonal

   Moratschek, MD (Family Behavioral Health Services, LLC, 6559 C Wilson Mills

   Road, Suite 102, Mayfield Village, OH 44143, (440) 460-0140); and Angelina

   Gangstead, MD (UH Department of OB/GYN, 5850 Landerbrook Dr., Mayfield

   Heights OH, 44124, (216) 785-2845), have information regarding her disability,

   need for accommodation, requests for leave and accommodation, and damages.

       Plaintiff reserves the right to call as a witness any individual identified by

Defendant as having knowledge relevant knowledge, and to supplement this list as

he learns of additional witnesses, either through further investigation or as

discovery progresses.




                                           3
            Case: 1:20-cv-00998-DAP Doc #: 11 Filed: 10/23/20 4 of 6. PageID #: 73




ii)         Plaintiff may use the following documents to support his claims:

       a.       Correspondence (including emails) between Torres, her healthcare

                providers and representatives, and Defendant’s agents, regarding the

                allegations in the complaint;

       b.       Communications between Torres and her supervisors and co-workers

                regarding the allegations in the complaint;

       c.       Defendant’s job postings for positions for which Torres is qualified and

                applied;

       d.       Torres’ payroll documents, W-2 and other income records;

       e.       Defendant’s position statement responding to Torres’ EEOC charge.

             Plaintiff reserves the right to supplement this list as additional documents

become available through further investigation and as discovery progresses.



iii)        Plaintiff seeks all damages available by law. Precise computation of Torres’

wage loss is not possible at this time as damages are ongoing. Her wages and

benefits while employed by Defendant is known to Defendants. Her past wage loss

will be calculated at the time of trial by deducting what Torres actually earned

between the time she was denied transfer by Defendant and trial from the amount

Torres would have earned during that period had she been accommodated by

Defendant. Her future wage loss will be calculated by comparing her income from

her employment at the time of trial, if any, with the income she would have earned

had she been accommodated by Defendant. Her lost benefits will be calculated when



                                                4
      Case: 1:20-cv-00998-DAP Doc #: 11 Filed: 10/23/20 5 of 6. PageID #: 74




additional information becomes available. Plaintiff also seeks damages for Torres’

emotional distress and punitive damages, neither of which may be calculated. He

also requests attorney fees and costs of suit, which are also ongoing.



iv)   Plaintiff is unaware of any insurance agreement under which any person

carrying on an insurance business may be liable to satisfy part or all of a judgment,

which may be entered in the action or to indemnify or reimburse for payments made

to satisfy the judgment.


                                              Respectfully submitted,

                                                /s/ Cathleen Bolek
                                              Cathleen M. Bolek (0059884)
                                              BOLEK BESSER GLESIUS LLC
                                              Monarch Centre, Suite 302
                                              5885 Landerbrook Drive
                                              Cleveland, Ohio 44124
                                              T 216.464.3004
                                              F 866.542.0743
                                              cbolek@bolekbesser.com
                                              mbesser@bolekbesser.com

                                              Counsel for Plaintiff




                                          5
      Case: 1:20-cv-00998-DAP Doc #: 11 Filed: 10/23/20 6 of 6. PageID #: 75




                                Certificate of service

       The undersigned hereby certifies that a copy of the foregoing was filed
electronically this 23th day of October, 2020. Notice of the foregoing will be sent to
the following by operation of the Court’s electronic filing system:

David A. Campbell (0066494)
Alexandra Eckrich (0099133)
Lewis Brisbois Bisgaard & Smith, LLP
david.a.campbell@lewisbrisbois.com
alexandra.eckrich@lewisbrisbois.com


                                                              /s/ Cathleen Bolek
                                                             Counsel for Plaintiff




                                           6
